UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1296


LUANA SAAVEDRA,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 30, 2010             Decided:      September 10, 2010


Before KING and      AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Germaine Wright Sobral, MONTAGUT & SOBRAL, P.C., Falls Church,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Anthony P. Nicastro, Senior Litigation Counsel, Jeffery
R. Leist, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luana     Saavedra,    a     native      and      citizen        of     Peru,

petitions for review of the order of the Board of Immigration

Appeals    (“Board”)   dismissing       her    appeal    from       the    immigration

judge’s    decision    denying    her    application          for     adjustment      of

status.    We deny the petition for review.

            An alien’s application for adjustment of status may be

approved if the alien is eligible to receive an immigrant visa

and an immigrant visa is immediately available.                        See 8 U.S.C.

§ 1255(i)(2) (2006).       We conclude the Board properly found that

Saavedra did not have an approved visa petition and was not

eligible    for     adjustment    of     status.           We    have       considered

Saavedra’s arguments to the contrary and conclude the arguments

are without merit.

            Accordingly,    we    deny       the   petition     for       review.      We

dispense    with    oral   argument      because        the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                         2